Citation Nr: 1119714	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  07-36 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial compensable rating prior to June 10, 2009, and a rating in excess of 10 percent as of June 10, 2009 for gastroesophageal reflux disease (GERD) with hiatal hernia. 

2.  Entitlement to an initial compensable rating prior to April 27, 2007, and a rating in excess of 10 percent as of April 27, 2007 for sinusitis.

3.  Entitlement to an initial compensable rating for allergic rhinitis. 

4.  Entitlement to an effective date earlier than January 30, 2009 for a rating of 10 percent for Bell's palsy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1983, from August 1984 to August 1987, and from February 2002 to February 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the RO in Phoenix, Arizona, which granted service connection for the disabilities at issue and assigned noncompensable ratings. 

In a February 2009 rating decision, an evaluation of 10 percent was granted for the evaluation of Bell's palsy effective January 30, 2009.  The Veteran appealed the effective date of this evaluation.  A 10 percent rating was also granted for sinusitis in February 2009 rating decision, effective April 27, 2007.  As will be discussed below, the Veteran has withdrawn these appeals. 

In a July 2009 rating decision, a 10 percent rating was granted for the Veteran's GERD with hiatal hernia, effective June 10, 2009.  As this rating does not represent a grant of the maximum benefits allowable, the evaluation of the Veteran's GERD with hiatal hernia remains on appeal.  See AB, 6 Vet. App. at 38.

The Veteran testified at a February 2010 Board hearing before the undersigned, which was held at the Phoenix RO.  A transcript of the hearing has been associated with the claims file.  

The Board notes that the Veteran also submitted a notice of disagreement (NOD) in response to a September 2007 rating decision denying service connection for a right knee disability.  However, the Veteran did not perfect this appeal by submitting a substantive appeal (VA Form 9) following issuance of the February 2009 statement of the case (SOC) confirming the denial.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2010).  The Veteran has not expressed any wish to continue this appeal.  As such, the Board finds that this claim is not before the Board.  See id.

The Veteran has submitted additional evidence in the form of VA treatment records dated in January 2010 after this claim was last reviewed by the RO in a January 2010 supplemental statement of the case (SSOC).  However, the Veteran waived initial consideration of this evidence by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304(c) (2010) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).  Accordingly, the Board may proceed with appellate review. 

In an April 2011 appellant's brief, the Veteran's representative argued that this appeal was not ready for appellate review by the Board because the RO did not readjudicate this claim following the February 2010 Board hearing.  However, testimony provided at a Board hearing is not the type of evidence requiring initial review by the AOJ contemplated in 38 C.F.R. § 20.1304.  Moreover, as noted above, the Veteran has already waived his right to have the AOJ consider additional evidence he submitted in order to expedite the Board's appellate review.  The April 2011 brief does not mention the February 2010 waiver or indicate that it has been withdrawn.  Thus, to remand this claim for readjudication by the AOJ would contravene the express wish of the Veteran to expedite review of his claim by the Board. 


FINDINGS OF FACT

1.  In statements submitted in April 2009 and August 2009, the Veteran expressed his wish to withdraw his appeal of entitlement to increased ratings for sinusitis and allergic rhinitis, and entitlement to an earlier effective date for the 10 percent rating for Bell's palsy. 

2.  Throughout the pendency of this appeal, the Veteran's GERD and hiatal hernia have been manifested by heartburn, regurgitation, and substernal burning pain, with occasional difficulty swallowing; these symptoms have not been productive of considerable impairment in health. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for a higher initial rating for sinusitis and allergic rhinitis, and an earlier effective date for a 10 percent rating for Bell's palsy have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for a rating of 10 percent, but no higher, have been met prior to June 10, 2009 for GERD with hiatal hernia.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, and 4.114, Diagnostic Code (DC) 7346 (2010). 

3.  The criteria for a rating in excess of 10 percent as of June 10, 2009 for GERD with hiatal hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, and 4.114, DC 7346 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  For the reasons discussed below, the Board finds that all duty to notify and assist requirements with respect to the evaluation of the Veteran's GERD with hiatal hernia have been met.  As the Veteran's other claims have been withdrawn, any error under the VCAA with respect to these claims is moot. 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

The evaluation of the Veteran's GERD with hiatal hernia arises from an initial grant of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court held that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements in initial rating cases.  See id. at 486. 

Preliminarily, the Board notes that because this appeal arises from a grant of service connection, any notification errors under the VCAA are moot.  See Goodwin v. Peake, 22 Vet. App. 128, 136 (2008) (holding that section 5103(a) notice is no longer required once a service connection claim has been granted because the purpose that the notice is intended to serve has been fulfilled); see also Dingess, 19 Vet. App. at 484.  Nevertheless, the Board finds that the duty to notify has been satisfied.  In this regard, letters sent to the Veteran in December 2004 and March 2006, prior to the initial rating decision in this matter, informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Although not required, an August 2009 letter also notified the Veteran of the specific rating criteria pertaining to the evaluation of his disability and that VA considers the impact of the disability on daily life.  This letter was followed by readjudication of his claim in September 2009, October 2009, and January 2010.  Therefore, the Board concludes that the duty to notify has been satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484. 

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file, as well as private treatment records submitted by the Veteran.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  Accordingly, the Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, appropriate VA examinations were performed in December 2004, May 2006, and January 2009.  The Board finds that these examinations are adequate for rating purposes, as the examiner reviewed the claims file, interviewed and examined the Veteran, and described the Veteran's disability and resulting functional impairment in sufficient detail to enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124).  

The Board notes that in the April 2011 appellant's brief, the Veteran's representative argued that this claim should be remanded for a new examination as the most recent VA examination was dated in May 2006 and thus five years old.  However, as discussed above, the most recent VA examination is actually dated in January 2009, and thus only about two years old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  

Moreover, the Veteran had an opportunity at the Board hearing to discuss his symptoms in detail.  Likewise, he submitted private treatment records dated in May 2009 and VA treatment records dated in January 2010 which also describe his symptoms in detail.  Although the Veteran stated at the February 2010 Board hearing that his symptoms had become worse in the past year, he also stated that they had recently improved with new medication.  As the evaluation of the Veteran's GERD with hiatal hernia is essentially based on his reported symptoms and not on any testing, the Board finds that another VA examination is not appropriate as there is no indication it would provide information or evidence not already before the Board.  

The Board has also considered the Veteran's statements at the February 2010 Board hearing regarding the adequacy of the January 2009 VA examination.  Specifically, the Veteran stated that the examiner did not record all the symptoms he reported. However, for the reasons discussed above, even if the January 2009 examination did not capture all of the Veteran's reported symptomatology, the Veteran has had an opportunity to discuss his symptoms at the Board hearing and has also submitted recent VA treatment records and private treatment records documenting his symptoms.  Thus, there is no need to obtain another VA examination to document symptoms which the Veteran has already reported.  As will be discussed below, the evaluation of the Veteran's GERD with hiatal hernia turns on the effect of his symptoms on his overall health.  See 38 C.F.R. § 4.114, DC 7346.  The Board finds that the evidence of record is sufficient to make an informed decision in this regard.  See Stefl, 21 Vet. App. at 123. 

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met and that no further examination is warranted.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

II. Procedural Due Process

As noted above, in February 2010 the Veteran testified at a Board hearing before the undersigned.  Under 38 C.F.R. § 3.103(c)(2) (2010), it is the responsibility of the hearing officer to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010), the Court held that the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) are twofold.  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97. 

Here, the outstanding issue has been whether the Veteran's GERD with hiatal hernia has met the criteria for a higher rating.  Although the Veteran was asked questions pertaining to this issue, the Veteran was not told directly at the hearing what the evidence must show in order to establish entitlement to a higher rating.  See id. at 497 (holding that a hearing officer's inquiries regarding the existence of a current disability and a nexus to service did not equate to explaining that these issues were material to substantiating the claim).  However, the Board finds that the Veteran has not been prejudiced by this error.  In Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103(c)(2) had been fulfilled because the record reflected that these issues were developed by VA, including the provision of a VA medical examination report, and there was no indication that the appellant had any additional information to submit.  Similarly, in this case the Veteran's claim has been fully developed, to include obtaining the Veteran's VA treatment records and providing several adequate VA medical examinations, as discussed above.  The Veteran has not identified any additional information or evidence relevant to this claim.  Thus, the outcome of this claim has not been affected with respect to any error in explaining the outstanding issues and therefore no prejudice exists.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121-22 (2005); see also Shinseki v. Sanders, 129 S. Ct. 1696, 1704-05 (2009) (holding that the assessment of whether prejudicial error exists is based on the specific facts of each case).  

As to the duty to suggest evidence that may have been overlooked, the Veteran did not raise any new issues pertaining to his claim at the hearing.  Further, there is no indication of any other outstanding evidence that may have been overlooked.  See Bryant, 23 Vet. App. at 497-98.  Therefore, there was no need to suggest the submission of evidence missing from the record.  See id. 

As such, the Board finds that to the extent there was any deficiency in the February 2010 Board hearing under 38 C.F.R. § 3.103(c)(2), such error was harmless and has not prejudiced the Veteran's claim.  See Bryant, 23 Vet. App. 488. 

III. Withdrawal of Appeals

In statements submitted in April 2009 and August 2009, the Veteran indicated that he wished to withdraw his claims for increased ratings for sinusitis and allergic rhinitis, as well as entitlement to an earlier effective date for the 10 percent rating for Bell's palsy.

VA regulation provides for the withdrawal of an appeal to the Board by the submission of a written request to that effect at any time before the Board issues a final decision on the matter in question.  See 38 C.F.R. § 20.204(b) (2010).  After an appeal is transferred to the Board, an appeal withdrawal is effective the date it is received by the Board.  Id.  Appeal withdrawals must be in writing and must include the name of the Veteran, the applicable claim number, and a statement that the appeal is withdrawn.  Id.  

Here, the Veteran's appeal withdrawals are in writing, include the name and claims number of the Veteran, and clearly express his wish to withdraw the appeals.  The Board notes that the page containing the Veteran's statement that he wished to withdraw his appeal of the evaluation of allergic rhinitis did not include his claims number.  However, this statement was submitted together with another written statement on a separate page, in the same handwriting, which does include the Veteran's claims number.  The Board finds that this is sufficient to meet the requirements of 38 C.F.R. § 20.204(b). 

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2002).

Accordingly, further action by the Board on the Veteran's claims for increased ratings for sinusitis and allergic rhinitis, and entitlement to an earlier effective date for the 10 percent rating for Bell's palsy, is not appropriate and the appeals are dismissed.  Id.   

IV. Increased Rating

The Veteran contends that he is entitled to an initial compensable rating prior to June 10, 2009, and a rating in excess of 10 percent as of June 10, 2009, for his service-connected GERD with hiatal hernia.  For the reasons that follow, the Board concludes that a rating of 10 percent, but no higher, is warranted prior to June 10, 2009.  A rating in excess of 10 percent is not warranted at any point during the pendency of this appeal.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2010).

The Board notes that the Court has distinguished a new claim for an increased rating of a service-connected disability from a case where the veteran expresses dissatisfaction with an initial rating of a disability that has just been service- connected.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In the latter case, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  Id.  

In this case, the Veteran has been diagnosed with GERD with hiatal hernia.  This disorder is rated under the criteria for evaluating digestive disorders.  VA recognizes that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  38 C.F.R. § 4.113 (2010).  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. 4.14.  Id.

In view of this understanding, ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  38 C.F.R. § 4.114.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Id.  

The RO has evaluated the Veteran's GERD with hiatal hernia 10 under DC 7346, which pertains to hiatal hernias.  See id.  The Board finds that this is the most appropriate diagnostic code under which to rate this disability.  As the Veteran has not been diagnosed with any other gastrointestinal disorder, no other diagnostic codes are applicable in the present case.  See 38 C.F.R. § 4.114, DC's 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348.

Under DC 7346, a 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.  Lastly, a 10 percent rating is warranted for a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  Id.

A November 2004 VA treatment record reflects that the Veteran had to take daily medication for his GERD or otherwise he would have reflux.  No other symptoms were reported in this record. 

At the December 2004 VA examination, the Veteran reported having regurgitation of acidy stomach contents and substernal burning pain approximately once a month.  The Veteran stated that he was asymptomatic the remainder of the time if he took medication.  The examiner found that the Veteran had no functional loss resulting from his GERD.

A January 2005 VA general examination report reflects that the Veteran had monthly symptoms of GERD which were well controlled with medication and resulted in no functional loss.

An April 2005 VA treatment record reflects that the Veteran denied having nausea, vomiting, or any change in appetite. 

The May 2006 VA examination report reflects that the Veteran had symptoms of heartburn which was controlled with medication that was moderately effective.  The Veteran stated that in the past twelve months he had missed approximately two days of work due to symptoms of esophageal burning upon awakening which occurred if he ate too late.  He denied any other limitations. 

A July 2006 VA treatment record reflects that the Veteran was "not doing as well" on a newer medication as he did with previous medication he had been taking. 

The January 2009 VA examination report reflects that the Veteran reported recurrent heartburn since 1985.  According to this examination report, the Veteran did not have a history of nausea, vomiting, dysphagia, esophageal distress, regurgitation, hematemesis or melena, or esophageal dilation associated with his GERD and hiatal hernia.  As discussed above, the Veteran testified at the Board hearing that this examination report did not reflect all the symptoms that he reported to the examiner.  For example, the Veteran stated at the hearing that he did have some difficulty swallowing or dysphagia and regurgitation.  

A June 2009 VA treatment record reflects that the Veteran called to request an EGD.  The Veteran reported symptoms of regurgitating small amounts of vomit in his mouth and a burning sensation in the chest.  He stated that he had to sleep with a sofa pillow under his head at night so that he was in a sitting-up position.  It was based on this treatment record that the RO increased the rating of the Veteran's GERD to 10 percent effective the date of this record, finding that it showed increased symptomatology. 

A July 2009 VA treatment record reflects that new medication was being requested to treat the Veteran's GERD as he had "lack of control of symptoms" with the medication he had been on.

An August 2009 VA treatment record reflects that the Veteran reported a two-day history of diarrhea, headaches, fatigue, nausea, and cramping in the lower abdomen.  These symptoms were not associated with the Veteran's GERD by the treating provider and there is no indication in the subsequent VA treatment records that the Veteran continued to have these symptoms.  Indeed, the Veteran has never argued that his GERD is manifested by these symptoms.  Thus, these symptoms will not be considered in evaluating the Veteran's GERD. 

An August 2009 statement by the Veteran's wife reflects that she had observed the Veteran with chest pains that appeared to be signs of a heart attack.  She stated that the Veteran had sleepless nights when he vomited with pain in his chest and throat, to the point where he could not even talk.  She further stated that the Veteran had missed work as a result of his symptoms and many times went to work feeling tired from lack of sleep, which caused an unsafe condition for himself and others.  The Board here notes that the Veteran works as a Corrections Officer at the county jail. 

In an August 2009 statement, the Veteran argued that his condition warranted a 30 percent rating due to his symptoms of regurgitation, pain in his throat associated with coughing, and difficulty swallowing.  With regard to the latter, the Veteran stated that he had trouble clearing his throat and had a rough whisper.  The Veteran further stated that he could not lay flat on his back when he went to sleep from fear of regurgitating.  Thus, he has to sleep in a sitting-up position.  The Veteran also indicated that he takes one of the strongest medications available for his symptoms and that he takes it twice a day.  The Veteran further stated that he had shoulder pain on the right side below the shoulder.  The August 2009 statement further reflects that that when the Veteran underwent the EGD, he learned that he had both a hiatal hernia and an esophageal hernia.  As discussed above, higher or separate ratings are generally not warranted for two digestive orders which produce a common disability picture.  See 38 C.F.R. §§ 4.14, 4.113, 4.114.

A May 2009 private treatment record reflects that the Veteran experienced heartburn "randomly."  The Veteran also reported experiencing dysphagia, epigastric pain, and nocturnal regurgitation.  The Veteran also stated that he had been experiencing intermittent nausea which had its onset in the last year.  The Veteran stated that his dysphagia began in the past year and consisted of food sticking in the throat and upper chest.  He stated that it occurred randomly.  The Veteran's history was negative for weight loss, anorexia, hematemesis, diarrhea, or abdominal pain.  

A January 2010 VA treatment record reflects that the Veteran had been put back on medication he had taken in the past and which was more effective for him.  The Veteran reported doing well for some time but then needed to take a lot of sodium bicarbonate for "breakthrough" symptoms.  The Veteran reported having nausea without vomiting and "acid" which occurred mostly at night and in the morning.  He also had occasional difficulty swallowing with his nighttime symptoms.  The Veteran denied weight loss.  He further reported having low energy and stated that he had trouble keeping up with regular fitness training for his job.  The treating provider did not explicitly associate the Veteran's low energy with GERD.

At the February 2010 Board hearing, the Veteran testified that his symptoms had recently improved with a change in medication but that he still had trouble sleeping.  He stated that his symptoms mostly occurred at night.  In this regard, the Veteran stated that he could not lie down because of regurgitation and thus had to sleep in a sitting-up position.  The Veteran testified that when he was asleep he would sometimes wake up from regurgitation, which occurred two or three times a week with medication.  The Veteran stated that with new medication he was recently prescribed this symptom occurred only once in the past week and a half.  The Veteran also reported difficulty swallowing and talking associated with his symptoms.  He testified that if he forgot to take his medication or ate later than usual he would be in pain throughout the night.  He stated that he did not sleep well due to GERD and that it affected his work performance.  He sometimes called in to work sick.  The Veteran further stated that he had trouble bending down at his job due to regurgitation.  The Veteran testified that he experienced pain in the chest and upper shoulder two or three times a week.  However, the Veteran stated that these symptoms were minimal if he took his medication and was careful with his eating habits. 

In carefully reviewing the above evidence and testimony, the Board finds that a 10 percent rating is warranted as of the date of this claim, as the evidence shows that the Veteran has always had regurgitation and heartburn or pyrosis.  Thus, the Veteran has always had two or more of the symptoms associated with a 30 percent evaluation as required for a 10 percent rating.  See 38 C.F.R. § 4.114, DC 7346.

The Board finds that a rating in excess of 10 percent is not warranted prior to June 10, 2009.  The December 2004, May 2006, and January 2009 VA examinations all show that the Veteran's GERD and hiatal hernia resulted in no functional impairment during this time period.  There is thus no evidence showing that the Veteran had "considerable impairment of health" as a result of his symptoms, as is required for a 30 percent rating.  See id.  Moreover, the Veteran has never argued and the evidence does not show that he has had the symptoms or resulting severe impairment of health associated with a 60 percent rating.  See id.  Indeed, at the February 2010 Board hearing, the Veteran stated that he was only seeking a 30 percent rating.  Thus, a rating in excess of 10 percent is not warranted prior to June 10, 2009. 

The Board finds that a rating in excess of 10 percent is also not warranted as of June 10, 2009.  Although the evidence shows that the Veteran's symptoms worsened when his medication was changed and that the Veteran requested and underwent an EGD due to regurgitation, there is no indication that his symptoms substantially increased in frequency or severity to the point where they resulted in considerable impairment of health.  In this regard, the fact that the Veteran has reported difficulty sleeping due to his GERD symptoms and resulting tiredness does not amount to a considerable impairment of health.  Likewise, the fact that the Veteran has occasionally called in sick to work and has had trouble bending down due to GERD does not show that he has considerable impairment of health.  Rather, the evidence shows that the Veteran mostly experiences intermittent regurgitation and heartburn at night, as well as occasional difficulty swallowing and talking associated with regurgitation, which is generally well-controlled with appropriate medication.  The fact that the Veteran has two or more of the symptoms of a 30 percent rating in and of itself does not warrant assignment of this rating absent a finding that the Veteran has considerable impairment of health as a result of these symptoms.  The Board finds that considerable impairment of health has not been shown.  Thus, the Veteran's symptoms most closely approximate the criteria for a 10 percent rating as of June 10, 2009. 

For the reasons discussed above, there is no evidence showing that the Veteran is entitled to a rating in excess of 10 percent at any point since his initial claim for service connection.  Thus, staged ratings are not appropriate for the relevant time frame.  See Fenderson, 12 Vet. App. at 126. 

The Board has considered whether to the address the issue of a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2010).  The Court has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the issue of whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Here, although the Veteran stated that he has occasionally called in sick to work due to his GERD, he has never argued and there is no evidence otherwise suggesting that he is unemployable due to his GERD with hiatal hernia.  Thus, the Board will not consider the issue of entitlement to TDIU.  See id.

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2010); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Board finds that referral for extraschedular consideration is not warranted.  As shown above, the Veteran's service-connected GERD with hiatal hernia is contemplated and reasonably described by the rating criteria.  See id.  The Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, the Board finds that there is no evidence indicating that the Veteran's GERD with hiatal hernia presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 115.  However, the Board notes that no such related factors have been shown in the evidence of record.  Therefore referral for extraschedular consideration is not warranted.  See id.

Accordingly, the Board finds that the evidence is at least in equipoise with respect to whether the Veteran's GERD with hiatal hernia met the criteria for a 10 percent rating prior to June 10, 2009.  Consequently, the benefit-of-the-doubt applies, and entitlement to a rating of 10 percent, but no higher, is warranted prior to June 10, 2009.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55.  

The Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent at any point during the pendency of this appeal.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating in excess of 10 percent either before or as of June 10, 2009 is denied.  See id.


ORDER

Entitlement to a 10 percent rating prior to June 10, 2009 for GERD with hiatal hernia is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to a rating in excess of 10 percent as of June 10, 2009 for GERD with hiatal hernia is denied. 

The appeal of entitlement to an initial compensable rating prior to April 27, 2007, and a rating in excess of 10 percent as of April 27, 2007 for sinusitis is dismissed. 

The appeal of entitlement to an initial compensable rating for allergic rhinitis is dismissed. 

The appeal of entitlement to an effective date earlier than January 30, 2009 for a rating of 10 percent for Bell's palsy is dismissed. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


